Title: [Diary entry: 21 March 1787]
From: Washington, George
To: 

Wednesday 21st. Mercury at 48 in the Morning—64 at Noon and 60 at Night. Heavy, lowering Morning; with but little wind from the So. Et. Calm all day with Clouds and Sun shine alternately through the whole of it. When the Sun was out, it was very warm—Vegetation advancing very quick. The grass had come on surprisingly & the blossoms of the early fruits were putting forth as were the leaves of the early trees, and the buds of all. Rid to all the Plantations. In the Neck the Oats in the Homestead or Orchard Inclosure would be all in by noon except just the Orchard part of it—that is the part on which the Trees grow. And the Plows finished breaking field No. 9 except the small Neck next the wood which they entered upon about breakfast time. At Dogue run the plows by dinner time would have finished breaking up the field West of the Mill race except two or 3 wet spots, wch., together would not amount to an Acre. At Frenchs the

field No. 1 would be finished this Evening, except abt. 5 Acres designed for Barley which had been plowed and a small slipe adjoining the Wheat, which by mistake the plowing was omitted. This, the Barley ground, and the ground in Wheat, may together, make about 15 acres, wch. will leave about 40 Acres that are sowed in Oats. The Oats every where, according to the time they were sowed are coming up very well and to appearance sufficiently thick. In the field No. 1, at Frenchs, which according to the above estimation contains 40 acrs. in Oats 87 Bushels of them were sowed therein, and the following grass—mixed together—viz. 26 gallons and 1 Quart of Red Clover Seed (of that had from Alexandria) 42 gallns. of Orchard grass seeds, and 9½ gallons of Timothy Seed. Directed the Toll (⅛th.) to be taken from 10 Bushels of Corn and the residue to be ground at my Mill and the quantity of Meal it yielded to be reported to me—wch. is as follow—viz.— 
11 Bushl. & 1 peck of unbolted Meal and
10 Bushls. 1 peck & 4 quarts when the husks were bolted from the Meal.
 So that there will be more meal when bolted in Measure than there is of the Corn before the Toll is taken from it.  And  It appeared by another trial that a peck of unbolted Meal midlingly heaped will yield more than a peck of Meal when bolted or sifted.